67 F.3d 276
WARREN PUBLISHING, INC., Plaintiff-Counter-Defendant-Appellee,v.MICRODOS DATA CORP.;  Robert Payne,Defendants-Counter-Claimants-Appellants.
No. 93-8474.
United States Court of Appeals,Eleventh Circuit.
Oct. 5, 1995.

Carl M. Davis, II, Kennedy & Kennedy, Atlanta, GA, for appellants.
Joyce B. Klemmer, Smith Gambrell & Russell, Atlanta, GA, for appellee.
Appeal from the United States District Court for the Northern District of Georgia (No. 1:90-CV-1654-JOF) J. Owen Forrester, Judge.
ON PETITION FOR REHEARING
(Opinion May 23, 1995, 11th Cir., 1995, 52 F.3d 950)
Before TJOFLAT, Chief Judge, KRAVITCH, HATCHETT, ANDERSON, EDMONDSON, COX, BIRCH, DUBINA, BLACK, CARNES and BARKETT, Circuit Judges.*
BY THE COURT:
A member of this court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges of this Court in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that the above cause shall be reheard by this court en banc.  The previous panel's opinion is hereby VACATED.



*
 Senior U.S. Circuit Judge John C. Godbold has elected to participate in further proceedings in this matter pursuant to 28 U.S.C. Sec. 46(c)